I N T HE C OU RT OF A P P E A L S OF T E N N E S S E E

                                                A T K N OX V I L L E
                                                                                                            F IL E D
                                                                                                            Ma rch 30, 2000

                                                                                                        C e cil C ro ws on , J r.
                                                                                                      A p p e l la t e C o u r t C l e rk



T I MOT HY V . B OWL I N G,                              )       E 1 9 9 8 - 0 0 8 2 0 - C OA - R 3 - C V
                                                         )
                P l a i n t i f f - Ap p e l l a n t ,   )
                                                         )
                                                         )
                                                         )
                                                         )       A P P E A L A S OF R I G HT F R OM T HE
v.                                                       )       J OHN S ON C I T Y L A W C OU RT
                                                         )
                                                         )
                                                         )
                                                         )
L O RI G OF F , B E C K Y WE S T , a n d T H E           )
J OHN S ON C I T Y P OL I C E DE P A R T ME N T          )
                                                         )       H ON OR A BL E L E WI S W. MA Y ,
                De f e n da n t s - A pp e l l e e s .   )       J UDGE




For Appel l ant                                                  For Appel l ee s

T I MOT HY V . B OWL I N G, P r o S e                            K . E R I C K S O N HE R RI N
Mo u n t a i n C i t y , T e n n e s s e e                       He r r i n , B o o z e & R a mb o
                                                                 J ohns on Ci t y , Tenne s s ee




                                             O P IN IO N




A F F I R ME D A N D R E MA N DE D                                                                           Sus ano,                 J.


                                                             1
                    T h e p l a i n t i f f , T i mo t h y V . Bo wl i n g , f i l e d a c o mp l a i n t i n

t hi s ac t i on on J anua r y 16, 1998.                            Hi s p l e a d i n g ,      f i l ed pr o s e , i s

e n t i t l e d " C o mp l a i n t f o r C i v i l Ri g h t s V i o l a t i o n , " a n d s e e k s

d a ma g e s a g a i n s t t wo p o l i c e o f f i c e r s o f t h e J o h n s o n C i t y P o l i c e

De p a r t me n t .       T h e D e p a r t me n t      i s al s o s ued.             T h e c o mp l a i n t i s b a s e d

u p o n t h e p l a i n t i f f ’ s a r r e s t f o r d o me s t i c v i o l e n c e , a n a r r e s t ma d e

by t he i ndi v i dual              d e f e n d a n t s o n Ma r c h 1 6 ,          1993.         I t s e e k s mo n e y

d a ma g e s f o r v i o l a t i o n s o f t h e p l a i n t i f f ’ s c i v i l r i g h t s .                     I n t he

wo r d s o f t h e c o mp l a i n t , i t s e e k s t o i n v o k e c i v i l r i g h t s “ [ t ] h a t

ar e i ndee d pr ot ec t ed by bot h t he Uni t ed S t at es Cons t i t ut i on, as

we l l a s t h e T e n n e s s e e C o n s t i t u t i o n . ”              The t r i al        c o u r t d i s mi s s e d

t h e c o mp l a i n t b e c a u s e i t f o u n d t h a t              t h e c o mp l a i n t wa s f i l e d mo r e

t ha n one y e a r a f t e r t he pl a i nt i f f ’ s a r r e s t .                       We a f f i r m.



                    T h e p l a i n t i f f ’ s c o mp l a i n t i n t h e i n s t a n t a c t i o n c o me s

t oo l a t e .        To s us t a i n i t s v i a bi l i t y , t he pl a i nt i f f poi nt s t o a

c o mp l a i n t ( " t h e f i r s t c o mp l a i n t " ) f i l e d b y h i m a g a i n s t t h e s a me

d e f e n d a n t s b a s e d o n t h e s a me a r r e s t , wh i c h c o mp l a i n t wa s f i l e d o n

De c e mb e r 1 3 , 1 9 9 4 .           T h e f i r s t c o mp l a i n t - - wh i c h a l s o s o u g h t

mo ne y d a ma g e s - - ma k e s a b s o l u t e l y n o r e f e r e n c e s t o a ny c i v i l

r i g ht s or c ons t i t ut i ona l v i ol a t i ons .                     T h e f i r s t c o mp l a i n t wa s
                                                                                                      1
d i s mi s s e d b y v o l u n t a r y n o n s u i t o n J a n u a r y 1 7 , 1 9 9 7 .                      The f i r s t

c o mp l a i n t a n d t h e i n s t a n t c o mp l a i n t a l l e g e t o t a l l y d i f f e r e n t

c a u s e s o f a c t i o n.          T he f i r s t c o mp l a i n t s e e ms t o a l l e g e ma l i c i o us

p r o s e c u t i o n a n d / o r f a l s e i mp r i s o n me n t ; wh i l e t h e c o mp l a i n t i n t h e

i ns t ant      a c t i o n a l l e g e s wh a t        a mo u n t s t o a 4 2 U . S . C . A . § 1 9 8 3

v i ol a t i on.          The r e f or e , t he pl a i nt i f f c a nnot r e l y upon t he f i r s t

          1
             T h e c o mp l a i n t i n t h e i n s t a n t c a s e w a s f i l e d w i t h i n o n e y e a r o f t h e
v o l u n t a r y n o n s u i t ; h o w e v e r , s i n c e t h e g r a v a me n o f t h e p r e s e n t c l a i m i s
d i f f e r e n t f r o m t h a t o f t h e f i r s t c o mp l a i n t , t h e s a v i n g s s t a t u t e T . C . A . § 2 8 - 1 -
1 0 5 , i s n o t i mp l i c a t e d .

                                                                2
c o mp l a i n t t o t o l l t h e s t a t u t e o f l i mi t a t i o n s a s i t p e r t a i n s t o a n

a l l e g e d v i ol a t i on of hi s c i v i l r i g ht s or ot he r c ons t i t ut i ona l
                      2
guarant ees.



                    T h e p l a i n t i f f h a d o n e y e a r wi t h i n wh i c h t o p u r s u e t h e

c l a i ms p r e s e n t l y b e f o r e u s .            S e e T. C. A. § 28- 3- 104(a )( 3).                        See

al s o 29- 20- 305(b) (S upp. 1999).                                He d i d n o t f i l e w i t h i n t h e

p r e s c r i b e d p e r i o d o f t i me .            Acc or di ngl y , hi s cl ai m i s bar r ed.



                    T h e j u d g me n t o f t h e t r i a l c o u r t i s a f f i r me d .                     Cos t s on

a p pe a l a r e t a x e d t o t h e a pp e l l a n t .                 T hi s c a s e i s r e ma n de d f o r

col l ec t i on of cos t s , pur s uant                     t o appl i ca bl e l aw.



                                                                       __________________________
                                                                       C h a r l e s D. S u s a n o , J r . , J .


CONCUR:



_ _ _ _ _ _ _ _________________
Ho u s t o n M. G o d d a r d , P . J .



_ _ _ _ _ _ _ _________________
D. Mi c h a e l S wi n e y , J .




          2
             T h i s c a s e i s d i f f e r e n t f r o m E ne r g y S a v i n g P r o d uc t s , i n c . v . C a r n e y , 7 3 7
S . W. 2 d 7 8 3 ( T e n n . C t . A p p . 1 9 8 7 ) .     I n t h a t c a s e , t h e c a u s e o f a c t i o n a t t e mp t e d
t o b e a s s e r t e d i n t h e s e c o n d s u i t w a s “ n o t t i me - b a r r e d a t t h e t i me o f [ t h e
f i r s t s u i t ’ s ] v o l u n t a r y d i s mi s s a l . ”   I d. a t 7 8 4 .     T h i s f a c t wa s c r u c i a l t o o u r
h o l d i n g i n E n e r g y S a v i n g P r o d u c t s , I n c . t h a t t h e s e c o n d s u i t w a s n o t t i me -
barred.           I n t h e i n s t a n t c a s e , t h e p l a i n t i f f ’ s § 1 9 8 3 a c t i o n w a s t i me - b a r r e d
wh e n t h e f i r s t s u i t wa s d i s mi s s e d .

                                                                3